DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.
Allowable Subject Matter
Claims 1 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a display device comprising: a transistor; a liquid crystal element electrically connected to the transistor; and a first light-emitting element electrically connected to the transistor, wherein the liquid crystal element is configured to reflect outside light, wherein light obtained from the display device is configured to meet an NTSC standard, wherein light obtained from the liquid crystal element has an NTSC coverage of more than or equal to 20 % and less than or equal to 60 %, wherein the liquid crystal element has a reflectance of more than or equal to 16 % and less than or equal to 26 %, wherein light emitted by the first light-emitting element has CIE 1931 chromaticity coordinates (x1, y1), and wherein y1 is more than 0.710 and less than or equal to 0.810.
Claim 13 recites, inter alia, a display device comprising: a transistor; a liquid crystal element electrically connected to the transistor; and a light-emitting element electrically connected to the transistor, the light-emitting element comprising: a first light-emitting element; a second light-emitting element; and a third light-emitting element, wherein the liquid crystal element is configured to reflect outside light, wherein light obtained from the display device is configured to meet an NTSC standard, wherein 
None of the prior art of record alone or in combination discloses the claimed invention.
Wen (US 2016/0343782) discloses a display device comprising: a transistor; a liquid crystal element electrically connected to the transistor; and a light-emitting element electrically connected to the transistor, the light-emitting element comprising: a first light-emitting element; a second light-emitting element; and a third light-emitting element, wherein light emitted by the first light-emitting element has CIE 1931 chromaticity coordinates (x1, y1), wherein light emitted by the first light-emitting element has CIE 1931 chromaticity coordinates (x2, y2), wherein light emitted by the first light-emitting element has CIE 1931 chromaticity coordinates (x3, y3).
Niikura (US 2015/0255029) discloses a display device, wherein light obtained from the display device is configured to meet an NTSC standard, wherein light obtained from the liquid crystal element has an NTSC coverage of more than or equal to 20 % and less than or equal to 60 %.
Kimura (US 2011/0273080) discloses a display device wherein y1 is more than 0.710 and less than or equal to 0.810, wherein x2 is more than 0.680 and less than or equal to 0.720, and wherein y3 is more than or equal to 0.020 and less than 0.060. 
However, neither Wen, Niikura nor Kimura discloses wherein the liquid crystal element is configured to reflect outside light, wherein the liquid crystal element has a reflectance of more than or equal to 16 % and less than or equal to 26 %, nor would it have been obvious to do so in combination.
Claims 2-12, 14-15 and 17-21 are allowed by virtue of dependency from claims 1 and 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/20/2021